Case 8:20-cv-00692-PX Document 1 Filed 03/16/20 | Page 1 of 3

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT / \\,
FOR THE DISTRICT OF MARYLAND ee z %
%
Mace. Oran 13-40 Wen, \\s
L ‘tea “2, \2

“eos 74] Aqasod : SS BS
ieevoNeM ee Ky es
Cum Ree ant> Mp . 2
Ms6) SG 2 a
(Full name, date of birth, identification #, address of petitioner)

Plaintiff,

vy : , | Case No.:
Cder20n} Hee: ri Ser J Cal. (Leave blank. Tobe filled in By Court}

 

Maasai DonlssaNorren.
(lr Rasrees rawn ED
(Full name and address of respondent)
Defendant(s).
COMPLAINT

I. Previous Lawsuits

A. Have you filed other cases in state or federal court dealing with the same facts as in this
' case or against the same defendants? .

YES O NO &
B. If you answered YES, describe that case(s) in the spaces below.
1. Parties to the other case(s):

Plaintiff:

 

Defendant(s):

 

2.- Court (if a federal court name the district; if a state court name the city or county):

 

InstnictionséeForm! 983 (06/2016) Page 6 of 13
Case 8:20-cv-00692-PX Document 1 Filed 03/16/20 Page 2 of 3

3. Case No.:

 

 

4. Date filed:

 

 

5. Name of judge that handled the case:

 

6. Disposition (won, dismissed, still pending, on appeal):

 

 

7. Date of Disposition:
I. “Administrative Proceedings

A. If you are a prisoner, did you file a grievance as required by the prison’s administrative
remedy procedures?

YES O No @

1. If you answered YES:

 

a, . What was the result?.

 

 

 

b. Did you appeal?
YES O NO Q

2. Ifyou answered NO to either of the questions above, explain why: S20 suse Tee

ae ne =» 2 . . un: tem
CORMLPLN YAS IE irks to LE MERE OL ce. 3

 

II. Statement of Claim

(Briefly state the facts of your case. Include dates, times, and places. Describe what each
defendant did or how he/she is involved. If you are making a number of related claims,
number and explain each claim in a separate paragraph.)

TE WAS aT Dower Quon POeLETEA AG FIC IL TY pod 3 S* 18 UNTEL.
B2Q3AG ANSSUEFERED RECA OX DE WHE CHATE + NA CELART LETY
Fry DOOM tmHEY AND Bec £601: CHOWER Comberton s
Dione Hesorrny tes ae Riodh CMTS iw My ALi ADS Feom mace
(oN tTions, AND Wie Srwiay ty Age QvATE Mesto. ATEN yn!

instructions& Form 1983 (06/2016)
Case 8:20-cv-00692-PX Document 1 Filed 03/16/20 Page 3 of 3

IV. Relief |
(State briefly what you want the Court to do for you.)

) TURN NL CoN CUNN acct CREDTTS, _Awhed HONE TAC
CariPens Arye? An DuNerive SANA Cex

 

 

SIGNED THIS aor | day of dn aes

Te

Signature of Plaintiff al

MAee Ciso

Printed Name’

A330 He Mullen al? (veeune Mp

Address

 

Telephone Number

 

Email Address

Instructions&Form!983 (06/2016) Page Bofi3
